News Release Trustmark Corporation Announces Second Quarter Earnings Jackson, Miss. – July 17, 2007 – Trustmark Corporation (NASDAQ:TRMK) announced net income of $29.8 million in the second quarter of 2007, which represented basic earnings per share of $0.52.Trustmark’s second quarter net income produced a return on average tangible shareholders’ equity of 21.38% and a return on average assets of 1.36%.During the first six months of 2007, Trustmark’s net income totaled $55.7 million, which represented basic earnings per share of $0.96.Trustmark’s performance during the first half of 2007 resulted in returns on average tangible shareholders’ equity and average assets of 20.08% and 1.27%, respectively.Highlights for the second quarter of 2007 compared to figures one year earlier include: · Average total loans increased $685.4 million, or 11.2% · Average total deposits increased $940.7 million, or 15.3% · Net interest income expanded $4.1 million, or 5.7% · Insurance and Wealth Management income grew 13.6% and 9.1%, respectively · Credit quality remained outstanding Richard G. Hickson, Chairman and CEO, stated, “Trustmark made significant achievements during the second quarter.The results of our continuing efforts to reposition our balance sheet by replacing lower yield maturing securities with quality, higher yield loans and enhancing our funding base by replacing borrowings with attractive core deposits is reflected in our financial performance.Increasing momentum is especially evident when comparing our performance in the first and second quarters of 2007.On a linked quarter basis, average loans increased $120.5 million, or 1.8%.This growth was broad-based geographically as well as by type of loan.Loan growth and diligent management of our funding base is reflected in increased net interest income as well as expansion of our net interest margin to 3.91%. “In addition to improvement in net interest income, we experienced solid growth in noninterest income of 6.1% during the second quarter of 2007 relative to the prior quarter with Insurance and Wealth Management income posting increases of 12.9% and 8.9%, respectively,” said Hickson. “Our efforts to proactively manage expenses continue to gain traction.During the second quarter, noninterest expense declined $0.6 million, or 0.8%, relative to the first quarter of 2007.This accomplishment was due in part to investments in imaging technology that reduced courier expenses and enhancements in check clearing processes that decreased clearing costs and expedited funds availability.Trustmark remains committed to identifying reengineering and efficiency opportunities designed to enhance shareholder value,” said Hickson. “We continue to make investments to support additional revenue growth and profitability as well as to reallocate resources to areas with additional growth potential.In this regard, Trustmark opened two new banking centers in Houston and Memphis during the second quarter while closing three offices with limited opportunities for growth.We anticipate opening four additional banking centers during the remainder of 2007 in the Jackson, Hattiesburg, Houston and Florida panhandle markets.These actions reflect our commitment to build long-term value for our shareholders,” said Hickson. Strong credit quality remains a hallmark of the organization.Nonperforming assets totaled $31.2 million at June 30, 2007, down 20.5% relative to the end of the first quarter, and represented 0.46% of total loans.Net charge-offs represented 0.07% of average loans during the second quarter and the allowance for loan losses represented 255.5% of nonperforming loans at June 30. During the first six months of 2007, Trustmark repurchased approximately 1.4 million shares of its common stock, including 954 thousand in the second quarter.At June 30, 2007, Trustmark had authorization to repurchase up to an additional 1.4 million shares.The repurchase program is subject to market conditions and management discretion and will continue to be implemented through open market purchases or privately negotiated transactions. ADDITIONAL INFORMATION As previously announced, Trustmark will host a conference call with analysts on Wednesday, July 18 at 10:00 a.m. Central Time to discuss the Corporation’s financial results.Interested parties may listen to the conference call by dialing (800) 810-0924, passcode 6152749or by clicking on the link provided under the Investor Relations section of our website at www.trustmark.com.A replay of the conference call will also be available through Wednesday, July 25 in archived format at the same web address or by calling (888) 203-1112, passcode 6152749. Trustmark is a financial services company providing banking and financial solutions through over 150 offices and 2,700 associates in Florida, Mississippi, Tennessee and Texas. FORWARD-LOOKING STATEMENTS Certain statements contained in this document are not statements of historical fact and constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.These forward-looking statements include, but are not limited to, statements relating to anticipated future operating and financial performance measures, including net interest margin, credit quality, business initiatives, growth opportunities and growth rates, among other things and encompass any estimate, prediction, expectation, projection, opinion, anticipation, outlook or statement of belief included therein as well as the management assumptions underlying these forward-looking statements. Should one or more of these risks materialize, or should any such underlying assumptions prove to be significantly different, actual results may vary significantly from those anticipated, estimated, projected or expected. These risks could cause actual results to differ materially from current expectations of Management and include, but are not limited to, changes in the level of nonperforming assets and charge-offs, local, state and national economic and market conditions, material changes in market interest rates, the costs and effects of litigation and of unexpected or adverse outcomes in such litigation, competition in loan and deposit pricing, as well as the entry of new competitors into our markets through de novo expansion and acquisitions, changes in existing regulations or the adoption of new regulations, natural disasters, acts of war or terrorism, changes in consumer spending, borrowings and savings habits, technological changes, changes in the financial performance or condition of Trustmark’s borrowers, the ability to control expenses, changes in Trustmark’s compensation and benefit plans, greater than expected costs or difficulties related to the integration of new products and lines of business and other risks described in Trustmark’s filings with the Securities and Exchange Commission. Although Management believes that the expectations reflected in such forward-looking statements are reasonable, it can give no assurance that such expectations will prove to be correct. Trustmark undertakes no obligation to update or revise any of this information, whether as the result of new information, future events or developments or otherwise. Trustmark Contacts: Investors: Louis E. Greer Joseph Rein Treasurer and First Vice President Principal Financial Officer 601-208-6898 601-208-2310 Media: Melanie A. Morgan First Vice President 601-208-2979 TRUSTMARK CORPORATION AND SUBSIDIARIES CONSOLIDATED FINANCIAL INFORMATION June 30, 2007 ($ in thousands) (unaudited) Quarter Ended June 30, AVERAGE BALANCES 2007 2006 $ Change % Change Securities AFS-taxable $ 655,815 $ 873,844 $ (218,029 ) -25.0 % Securities AFS-nontaxable 52,627 58,265 (5,638 ) -9.7 % Securities HTM-taxable 196,424 203,272 (6,848 ) -3.4 % Securities HTM-nontaxable 86,491 92,947 (6,456 ) -6.9 % Total securities 991,357 1,228,328 (236,971 ) -19.3 % Loans 6,784,126 6,098,751 685,375 11.2 % Fed funds sold and rev repos 33,811 28,513 5,298 18.6 % Total earning assets 7,809,294 7,355,592 453,702 6.2 % Allowance for loan losses (72,400 ) (73,679 ) 1,279 -1.7 % Cash and due from banks 285,424 315,722 (30,298 ) -9.6 % Other assets 783,339 561,241 222,098 39.6 % Total assets $ 8,805,657 $ 8,158,876 $ 646,781 7.9 % Interest-bearing demand deposits $ 1,224,450 $ 914,548 $ 309,902 33.9 % Savings deposits 1,770,576 1,666,594 103,982 6.2 % Time deposits less than $100,000 1,613,569 1,425,602 187,967 13.2 % Time deposits of $100,000 or more 1,007,157 778,831 228,326 29.3 % Total interest-bearing deposits 5,615,752 4,785,575 830,177 17.3 % Fed funds purchased and repos 426,738 522,632 (95,894 ) -18.3 % Short-term borrowings 142,815 609,137 (466,322 ) -76.6 % Long-term FHLB advances - 5,650 (5,650 ) n/m Subordinated notes 49,688 - 49,688 n/m Junior subordinated debt securities 70,104 - 70,104 n/m Total interest-bearing liabilities 6,305,097 5,922,994 382,103 6.5 % Noninterest-bearing deposits 1,484,611 1,374,068 110,543 8.0 % Other liabilities 120,879 104,221 16,658 16.0 % Shareholders' equity 895,070 757,593 137,477 18.1 % Total liabilities and equity $ 8,805,657 $ 8,158,876 $ 646,781 7.9 % n/m - not meaningful Year-to-date June 30, AVERAGE BALANCES 2007 2006 $ Change % Change Securities AFS-taxable $ 668,778 $ 903,426 $ (234,648 ) -26.0 % Securities AFS-nontaxable 53,715 59,139 (5,424 ) -9.2 % Securities HTM-taxable 197,350 202,970 (5,620 ) -2.8 % Securities HTM-nontaxable 88,230 92,840 (4,610 ) -5.0 % Total securities 1,008,073 1,258,375 (250,302 ) -19.9 % Loans 6,724,206 6,083,045 641,161 10.5 % Fed funds sold and rev repos 53,832 28,160 25,672 91.2 % Total earning assets 7,786,111 7,369,580 416,531 5.7 % Allowance for loan losses (72,426 ) (75,268 ) 2,842 -3.8 % Cash and due from banks 315,532 324,685 (9,153 ) -2.8 % Other assets 780,980 561,986 218,994 39.0 % Total assets $ 8,810,197 $ 8,180,983 $ 629,214 7.7 % Interest-bearing demand deposits $ 1,210,062 $ 877,728 $ 332,334 37.9 % Savings deposits 1,777,829 1,701,771 76,058 4.5 % Time deposits less than $100,000 1,615,233 1,430,848 184,385 12.9 % Time deposits of $100,000 or more 1,014,514 785,945 228,569 29.1 % Total interest-bearing deposits 5,617,638 4,796,292 821,346 17.1 % Fed funds purchased and repos 389,475 526,398 (136,923 ) -26.0 % Short-term borrowings 172,661 621,709 (449,048 ) -72.2 % Long-term FHLB advances - 5,698 (5,698 ) n/m Subordinated notes 49,684 - 49,684 n/m Junior subordinated debt securities 70,104 - 70,104 n/m Total interest-bearing liabilities 6,299,562 5,950,097 349,465 5.9 % Noninterest-bearing deposits 1,489,999 1,375,713 114,286 8.3 % Other liabilities 124,054 104,600 19,454 18.6 % Shareholders' equity 896,582 750,573 146,009 19.5 % Total liabilities and equity $ 8,810,197 $ 8,180,983 $ 629,214 7.7 % n/m - not meaningful June 30, PERIOD END BALANCES 2007 2006 $ Change % Change Securities available for sale $ 608,906 $ 876,905 $ (267,999 ) -30.6 % Securities held to maturity 281,403 296,246 (14,843 ) -5.0 % Total securities 890,309 1,173,151 (282,842 ) -24.1 % Loans held for sale 132,588 127,107 5,481 4.3 % Loans 6,769,632 6,025,840 743,792 12.3 % Fed funds sold and rev repos 20,081 33,420 (13,339 ) -39.9 % Total earning assets 7,812,610 7,359,518 453,092 6.2 % Allowance for loan losses (70,948 ) (71,846 ) 898 -1.2 % Cash and due from banks 292,248 353,888 (61,640 ) -17.4 % Mortgage servicing rights 76,955 68,981 7,974 11.6 % Goodwill 290,852 137,368 153,484 111.7 % Identifiable intangible assets 30,528 17,505 13,023 74.4 % Other assets 396,522 362,387 34,135 9.4 % Total assets $ 8,828,767 $ 8,227,801 $ 600,966 7.3 % Noninterest-bearing deposits $ 1,505,821 $ 1,453,178 $ 52,643 3.6 % Interest-bearing deposits 5,563,364 4,910,135 653,229 13.3 % Total deposits 7,069,185 6,363,313 705,872 11.1 % Fed funds purchased and repos 503,442 487,010 16,432 3.4 % Short-term borrowings 138,529 532,418 (393,889 ) -74.0 % Subordinated notes 49,693 - 49,693 n/m Junior subordinated debt securities 70,104 - 70,104 n/m Other liabilities 111,654 92,182 19,472 21.1 % Total liabilities 7,942,607 7,474,923 467,684 6.3 % Common stock 11,931 11,514 417 3.6 % Surplus 122,185 51,511 70,674 137.2 % Retained earnings 770,925 706,948 63,977 9.0 % Accum other comprehensive loss, net of tax (18,881 ) (17,095 ) (1,786 ) n/m Total shareholders' equity 886,160 752,878 133,282 17.7 % Total liabilities and equity $ 8,828,767 $ 8,227,801 $ 600,966 7.3 % Total interest-bearing liabilities $ 6,325,132 $ 5,929,563 $ 395,569 6.7 % n/m - not meaningful PERIOD END BALANCES 6/30/2007 12/31/2006 $ Change % Change Securities available for sale $ 608,906 $ 758,273 $ (149,367 ) -19.7 % Securities held to maturity 281,403 292,243 (10,840 ) -3.7 % Total securities 890,309 1,050,516 (160,207 ) -15.3 % Loans held for sale 132,588 95,375 37,213 39.0 % Loans 6,769,632 6,563,153 206,479 3.1 % Fed funds sold and rev repos 20,081 27,259 (7,178 ) -26.3 % Total earning assets 7,812,610 7,736,303 76,307 1.0 % Allowance for loan losses (70,948 ) (72,098 ) 1,150 -1.6 % Cash and due from banks 292,248 392,083 (99,835 ) -25.5 % Mortgage servicing rights 76,955 69,272 7,683 11.1 % Goodwill 290,852 290,363 489 0.2 % Identifiable intangible assets 30,528 32,960 (2,432 ) -7.4 % Other assets 396,522 392,087 4,435 1.1 % Total assets $ 8,828,767 $ 8,840,970 $ (12,203 ) -0.1 % Noninterest-bearing deposits $ 1,505,821 $ 1,574,769 $ (68,948 ) -4.4 % Interest-bearing deposits 5,563,364 5,401,395 161,969 3.0 % Total deposits 7,069,185 6,976,164 93,021 1.3 % Fed funds purchased and repos 503,442 470,434 33,008 7.0 % Short-term borrowings 138,529 271,067 (132,538 ) -48.9 % Subordinated notes 49,693 49,677 16 n/m Junior subordinated debt securities 70,104 70,104 - n/m Other liabilities 111,654 112,189 (535 ) -0.5 % Total liabilities 7,942,607 7,949,635 (7,028 ) -0.1 % Common stock 11,931 12,226 (295 ) -2.4 % Surplus 122,185 158,856 (36,671 ) -23.1 % Retained earnings 770,925 740,870 30,055 4.1 % Accum other comprehensive loss, net of tax (18,881 ) (20,617 ) 1,736 n/m Total shareholders' equity 886,160 891,335 (5,175 ) -0.6 % Total liabilities and equity $ 8,828,767 $ 8,840,970 $ (12,203 ) -0.1 % Total interest-bearing liabilities $ 6,325,132 $ 6,262,677 $ 62,455 1.0 % n/m - not meaningful Quarter Ended June 30, INCOME STATEMENTS 2007 2006 $ Change % Change Interest and fees on loans-FTE $ 124,224 $ 104,113 $ 20,111 19.3 % Interest on securities-taxable 9,018 10,853 (1,835 ) -16.9 % Interest on securities-tax exempt-FTE 2,536 2,759 (223 ) -8.1 % Interest on fed funds sold and rev repos 457 365 92 25.2 % Other interest income 541 488 53 10.9 % Total interest income-FTE 136,776 118,578 18,198 15.3 % Interest on deposits 51,686 33,469 18,217 54.4 % Interest on fed funds pch and repos 5,014 5,748 (734 ) -12.8 % Other interest expense 3,937 7,301 (3,364 ) -46.1 % Total interest expense 60,637 46,518 14,119 30.4 % Net interest income-FTE 76,139 72,060 4,079 5.7 % Provision for loan losses 145 (1,964 ) 2,109 n/m Net interest income after provision-FTE 75,994 74,024 1,970 2.7 % Service charges on deposit accounts 13,729 13,308 421 3.2 % Insurance commissions 9,901 8,718 1,183 13.6 % Wealth management 6,400 5,865 535 9.1 % General banking - other 6,418 5,470 948 17.3 % Mortgage banking, net 1,799 2,898 (1,099 ) -37.9 % Other, net 2,194 2,740 (546 ) -19.9 % Nonint inc-excl sec gains, net 40,441 38,999 1,442 3.7 % Security gains, net 29 384 (355 ) -92.4 % Total noninterest income 40,470 39,383 1,087 2.8 % Salaries and employee benefits 42,853 39,567 3,286 8.3 % Services and fees 9,041 8,979 62 0.7 % Net occupancy-premises 4,634 4,070 564 13.9 % Equipment expense 4,048 3,589 459 12.8 % Other expense 8,257 7,547 710 9.4 % Total noninterest expense 68,833 63,752 5,081 8.0 % Income before income taxes 47,631 49,655 (2,024 ) -4.1 % Tax equivalent adjustment 2,307 2,442 (135 ) -5.5 % Income taxes 15,496 16,439 (943 ) -5.7 % Net income $ 29,828 $ 30,774 $ (946 ) -3.1 % Earnings per share Basic $ 0.52 $ 0.55 $ (0.03 ) -5.5 % Diluted $ 0.51 $ 0.55 $ (0.04 ) -7.3 % Weighted average shares outstanding Basic 57,807,447 55,564,866 4.0 % Diluted 58,025,401 55,834,174 3.9 % Period end shares outstanding 57,264,283 55,262,232 3.6 % Dividends per share $ 0.2200 $ 0.2100 4.8 % n/m - not meaningful Year-to-date June 30, INCOME STATEMENTS 2007 2006 $ Change % Change Interest and fees on loans-FTE $ 244,189 $ 202,596 $ 41,593 20.5 % Interest on securities-taxable 18,098 21,928 (3,830 ) -17.5 % Interest on securities-tax exempt-FTE 5,169 5,562 (393 ) -7.1 % Interest on fed funds sold and rev repos 1,433 672 761 113.2 % Other interest income 1,133 1,002 131 13.1 % Total interest income-FTE 270,022 231,760 38,262 16.5 % Interest on deposits 102,041 63,444 38,597 60.8 % Interest on fed funds pch and repos 8,827 10,804 (1,977 ) -18.3 % Other interest expense 8,520 14,662 (6,142 ) -41.9 % Total interest expense 119,388 88,910 30,478 34.3 % Net interest income-FTE 150,634 142,850 7,784 5.4 % Provision for loan losses 1,784 (4,948 ) 6,732 n/m Net interest income after provision-FTE 148,850 147,798 1,052 0.7 % Service charges on deposit accounts 26,422 24,997 1,425 5.7 % Insurance commissions 18,673 17,067 1,606 9.4 % Wealth management 12,279 11,476 803 7.0 % General banking - other 12,588 10,665 1,923 18.0 % Mortgage banking, net 4,554 6,350 (1,796 ) -28.3 % Other, net 4,018 4,268 (250 ) -5.9 % Nonint inc-excl sec gains, net 78,534 74,823 3,711 5.0 % Security gains, net 87 1,250 (1,163 ) -93.0 % Total noninterest income 78,621 76,073 2,548 3.3 % Salaries and employee benefits 86,019 78,944 7,075 9.0 % Services and fees 18,599 17,743 856 4.8 % Net occupancy-premises 9,048 7,954 1,094 13.8 % Equipment expense 7,952 7,232 720 10.0 % Other expense 16,621 15,391 1,230 8.0 % Total noninterest expense 138,239 127,264 10,975 8.6 % Income before income taxes 89,232 96,607 (7,375 ) -7.6 % Tax equivalent adjustment 4,860 4,991 (131 ) -2.6 % Income taxes 28,687 31,523 (2,836 ) -9.0 % Net income $ 55,685 $ 60,093 $ (4,408 ) -7.3 % Earnings per share Basic $ 0.96 $ 1.08 $ (0.12 ) -11.1 % Diluted $ 0.95 $ 1.08 $ (0.13 ) -12.0 % Weighted average shares outstanding Basic 58,155,955 55,630,270 4.5 % Diluted 58,415,070 55,806,439 4.7 % Period end shares outstanding 57,264,283 55,262,232 3.6 % Dividends per share $ 0.4400 $ 0.4200 4.8 % n/m - not meaningful June 30, NONPERFORMING ASSETS 2007 2006 $ Change % Change Nonaccrual loans $ 27,770 $ 25,119 $ 2,651 10.6 % Restructured loans - - - Total nonperforming loans 27,770 25,119 2,651 10.6 % Other real estate 3,408 3,107 301 9.7 % Total nonperforming assets 31,178 28,226 2,952 10.5 % Loans past due over 90 days Included in loan portfolio 6,433 6,578 (145 ) -2.2 % Serviced GNMA loans eligible for repch 11,273 15,957 (4,684 ) -29.4 % Total loans past due over 90 days 17,706 22,535 (4,829 ) -21.4 % Total nonperforming assets plus past due over 90 days $ 48,884 $ 50,761 $ (1,877 ) -3.7 % Quarter Ended June 30, ALLOWANCE FOR LOAN LOSSES 2007 2006 $ Change % Change Beginning Balance $ 72,049 $ 73,542 $ (1,493 ) -2.0 % Provision for loan losses 145 (1,964 ) 2,109 n/m Charge-offs (4,187 ) (2,983 ) (1,204 ) 40.4 % Recoveries 2,941 3,251 (310 ) -9.5 % Net charge-offs (1,246 ) 268 (1,514 ) n/m Ending Balance $ 70,948 $ 71,846 $ (898 ) -1.2 % Quarter Ended June 30, RATIOS 2007 2006 ROA 1.36 % 1.51 % ROE 13.37 % 16.29 % Return on average tangible equity 21.38 % 20.82 % EOP equity/ EOP assets 10.04 % 9.15 % Average equity/average assets 10.16 % 9.29 % Interest margin - Yield - FTE 7.03 % 6.47 % Interest margin - Cost - FTE 3.11 % 2.54 % Net interest margin - FTE 3.91 % 3.93 % Rate on interest-bearing liabilities 3.86 % 3.15 % Efficiency ratio 59.04 % 57.54 % Net charge offs/average loans 0.07 % -0.02 % Provision for loan losses/average loans 0.01 % -0.13 % Nonperforming loans/total loans 0.41 % 0.42 % Nonperforming assets/total loans 0.46 % 0.47 % Nonperforming assets/total loans+ORE 0.46 % 0.47 % ALL/nonperforming loans 255.48 % 286.02 % ALL/total loans 1.05 % 1.19 % Net loans/total assets 75.87 % 72.36 % Quarter Ended June 30, COMMON STOCK PERFORMANCE 2007 2006 Market value of stock-Close $ 25.86 $ 30.97 Market value of stock-High $ 28.76 $ 32.25 Market value of stock-Low $ 25.04 $ 29.34 Book value of stock $ 15.47 $ 13.62 Tangible book value of stock $ 9.86 $ 10.82 Tangible equity $ 564,780 $ 598,005 Market/Book value of stock 167.16 % 227.39 % June 30, OTHER DATA 2007 2006 EOP Employees - FTE 2,694 2,585 n/m - not meaningful Year-to-date June 30, ALLOWANCE FOR LOAN LOSSES 2007 2006 $ Change % Change Beginning Balance $ 72,098 $ 76,691 $ (4,593 ) -6.0 % Provision for loan losses 1,784 (4,948 ) 6,732 n/m Charge-offs (8,469 ) (5,818 ) (2,651 ) 45.6 % Recoveries 5,535 5,921 (386 ) -6.5 % Net charge-offs (2,934 ) 103 (3,037 ) n/m Ending Balance $ 70,948 $ 71,846 $ (898 ) -1.2 % Year-to-date June 30, RATIOS 2007 2006 ROA 1.27 % 1.48 % ROE 12.52 % 16.15 % Return on average tangible equity 20.08 % 20.71 % EOP equity/ EOP assets 10.04 % 9.15 % Average equity/average assets 10.18 % 9.17 % Interest margin - Yield - FTE 6.99 % 6.34 % Interest margin - Cost - FTE 3.09 % 2.43 % Net interest margin - FTE 3.90 % 3.91 % Rate on interest-bearing liabilities 3.82 % 3.01 % Efficiency ratio 60.44 % 58.76 % Net charge offs/average loans 0.09 % 0.00 % Provision for loan losses/average loans 0.05 % -0.16 % Nonperforming loans/total loans 0.41 % 0.42 % Nonperforming assets/total loans 0.46 % 0.47 % Nonperforming assets/total loans+ORE 0.46 % 0.47 % ALL/nonperforming loans 255.48 % 286.02 % ALL/total loans 1.05 % 1.19 % Net loans/total assets 75.87 % 72.36 % Year-to-date June 30, COMMON STOCK PERFORMANCE 2007 2006 Market value of stock-Close $ 25.86 $ 30.97 Market value of stock-High $ 33.69 $ 32.25 Market value of stock-Low $ 25.04 $ 27.01 Book value of stock $ 15.47 $ 13.62 Tangible book value of stock $ 9.86 $ 10.82 Tangible equity $ 564,780 $ 598,005 Market/Book value of stock 167.16 % 227.39 % n/m - not meaningful Quarter Ended AVERAGE BALANCES 6/30/2007 3/31/2007 $ Change % Change Securities AFS-taxable $ 655,815 $ 681,885 $ (26,070 ) -3.8 % Securities AFS-nontaxable 52,627 54,815 (2,188 ) -4.0 % Securities HTM-taxable 196,424 198,286 (1,862 ) -0.9 % Securities HTM-nontaxable 86,491 89,988 (3,497 ) -3.9 % Total securities 991,357 1,024,974 (33,617 ) -3.3 % Loans 6,784,126 6,663,620 120,506 1.8 % Fed funds sold and rev repos 33,811 74,076 (40,265 ) -54.4 % Total earning assets 7,809,294 7,762,670 46,624 0.6 % Allowance for loan losses (72,400 ) (72,452 ) 52 -0.1 % Cash and due from banks 285,424 345,974 (60,550 ) -17.5 % Other assets 783,339 778,595 4,744 0.6 % Total assets $ 8,805,657 $ 8,814,787 $ (9,130 ) -0.1 % Interest-bearing demand deposits $ 1,224,450 $ 1,195,515 $ 28,935 2.4 % Savings deposits 1,770,576 1,785,162 (14,586 ) -0.8 % Time deposits less than $100,000 1,613,569 1,616,916 (3,347 ) -0.2 % Time deposits of $100,000 or more 1,007,157 1,021,953 (14,796 ) -1.4 % Total interest-bearing deposits 5,615,752 5,619,546 (3,794 ) -0.1 % Fed funds purchased and repos 426,738 351,797 74,941 21.3 % Short-term borrowings 142,815 202,838 (60,023 ) -29.6 % Subordinated notes 49,688 49,680 8 0.0 % Junior subordinated debt securities 70,104 70,104 - 0.0 % Total interest-bearing liabilities 6,305,097 6,293,965 11,132 0.2 % Noninterest-bearing deposits 1,484,611 1,495,447 (10,836 ) -0.7 % Other liabilities 120,879 127,264 (6,385 ) -5.0 % Shareholders' equity 895,070 898,111 (3,041 ) -0.3 % Total liabilities and equity $ 8,805,657 $ 8,814,787 $ (9,130 ) -0.1 % n/m - not meaningful PERIOD END BALANCES 6/30/2007 3/31/2007 $ Change % Change Securities available for sale $ 608,906 $ 703,296 $ (94,390 ) -13.4 % Securities held to maturity 281,403 286,040 (4,637 ) -1.6 % Total securities 890,309 989,336 (99,027 ) -10.0 % Loans held for sale 132,588 125,898 6,690 5.3 % Loans 6,769,632 6,626,515 143,117 2.2 % Fed funds sold and rev repos 20,081 104,900 (84,819 ) -80.9 % Total earning assets 7,812,610 7,846,649 (34,039 ) -0.4 % Allowance for loan losses (70,948 ) (72,049 ) 1,101 -1.5 % Cash and due from banks 292,248 336,438 (44,190 ) -13.1 % Mortgage servicing rights 76,955 70,594 6,361 9.0 % Goodwill 290,852 290,246 606 0.2 % Identifiable intangible assets 30,528 31,744 (1,216 ) -3.8 % Other assets 396,522 389,715 6,807 1.7 % Total assets $ 8,828,767 $ 8,893,337 $ (64,570 ) -0.7 % Noninterest-bearing deposits $ 1,505,821 $ 1,522,066 $ (16,245 ) -1.1 % Interest-bearing deposits 5,563,364 5,792,236 (228,872 ) -4.0 % Total deposits 7,069,185 7,314,302 (245,117 ) -3.4 % Fed funds purchased and repos 503,442 289,798 213,644 73.7 % Short-term borrowings 138,529 167,831 (29,302 ) -17.5 % Subordinated notes 49,693 49,685 8 0.0 % Junior subordinated debt securities 70,104 70,104 - 0.0 % Other liabilities 111,654 107,610 4,044 3.8 % Total liabilities 7,942,607 7,999,330 (56,723 ) -0.7 % Common stock 11,931 12,130 (199 ) -1.6 % Surplus 122,185 146,937 (24,752 ) -16.8 % Retained earnings 770,925 753,801 17,124 2.3 % Accum other comprehensive loss, net of tax (18,881 ) (18,861 ) (20 ) 0.1 % Total shareholders' equity 886,160 894,007 (7,847 ) -0.9 % Total liabilities and equity $ 8,828,767 $ 8,893,337 $ (64,570 ) -0.7 % Total interest-bearing liabilities $ 6,325,132 $ 6,369,654 $ (44,522 ) -0.7 % n/m - not meaningful Quarter Ended INCOME STATEMENTS 6/30/2007 3/31/2007 $ Change % Change Interest and fees on loans-FTE $ 124,224 $ 119,965 $ 4,259 3.6 % Interest on securities-taxable 9,018 9,080 (62 ) -0.7 % Interest on securities-tax exempt-FTE 2,536 2,633 (97 ) -3.7 % Interest on fed funds sold and rev repos 457 976 (519 ) -53.2 % Other interest income 541 592 (51 ) -8.6 % Total interest income-FTE 136,776 133,246 3,530 2.6 % Interest on deposits 51,686 50,355 1,331 2.6 % Interest on fed funds pch and repos 5,014 3,813 1,201 31.5 % Other interest expense 3,937 4,583 (646 ) -14.1 % Total interest expense 60,637 58,751 1,886 3.2 % Net interest income-FTE 76,139 74,495 1,644 2.2 % Provision for loan losses 145 1,639 (1,494 ) n/m Net interest income after provision-FTE 75,994 72,856 3,138 4.3 % Service charges on deposit accounts 13,729 12,693 1,036 8.2 % Insurance commissions 9,901 8,772 1,129 12.9 % Wealth management 6,400 5,879 521 8.9 % General banking - other 6,418 6,170 248 4.0 % Mortgage banking, net 1,799 2,755 (956 ) -34.7 % Other, net 2,194 1,824 370 20.3 % Nonint inc-excl sec gains, net 40,441 38,093 2,348 6.2 % Security gains, net 29 58 (29 ) -50.0 % Total noninterest income 40,470 38,151 2,319 6.1 % Salaries and employee benefits 42,853 43,166 (313 ) -0.7 % Services and fees 9,041 9,558 (517 ) -5.4 % Net occupancy-premises 4,634 4,414 220 5.0 % Equipment expense 4,048 3,904 144 3.7 % Other expense 8,257 8,364 (107 ) -1.3 % Total noninterest expense 68,833 69,406 (573 ) -0.8 % Income before income taxes 47,631 41,601 6,030 14.5 % Tax equivalent adjustment 2,307 2,553 (246 ) -9.6 % Income taxes 15,496 13,191 2,305 17.5 % Net income $ 29,828 $ 25,857 $ 3,971 15.4 % Earnings per share Basic $ 0.52 $ 0.44 $ 0.08 18.2 % Diluted $ 0.51 $ 0.44 $ 0.07 15.9 % Weighted average shares outstanding Basic 57,807,447 58,508,335 -1.2 % Diluted 58,025,401 58,791,656 -1.3 % Period end shares outstanding 57,264,283 58,217,983 -1.6 % Dividends per share $ 0.2200 $ 0.2200 0.0 % n/m - not meaningful NONPERFORMING ASSETS 6/30/2007 3/31/2007 $ Change % Change Nonaccrual loans $ 27,770 $ 37,061 $ (9,291 ) -25.1 % Restructured loans - - - Total nonperforming loans 27,770 37,061 (9,291 ) -25.1 % Other real estate 3,408 2,158 1,250 57.9 % Total nonperforming assets 31,178 39,219 (8,041 ) -20.5 % Loans past due over 90 days Included in Loan Portfolio 6,433 3,583 2,850 79.5 % Serviced GNMA loans eligible for repch 11,273 6,336 4,937 77.9 % Total loans past due over 90 days 17,706 9,919 7,787 78.5 % Total nonperforming assets plus past due over 90 days $ 48,884 $ 49,138 $ (254 ) -0.5 % Quarter Ended ALLOWANCE FOR LOAN LOSSES 6/30/2007 3/31/2007 $ Change % Change Beginning Balance $ 72,049 $ 72,098 $ (49 ) -0.1 % Provision for loan losses 145 1,639 (1,494 ) -91.2 % Charge-offs (4,187 ) (4,282 ) 95 -2.2 % Recoveries 2,941 2,594 347 13.4 % Net charge-offs (1,246 ) (1,688 ) 442 -26.2 % Ending Balance $ 70,948 $ 72,049 $ (1,101 ) -1.5 % Quarter Ended RATIOS 6/30/2007 3/31/2007 ROA 1.36 % 1.19 % ROE 13.37 % 11.68 % Return on average tangible equity 21.38 % 18.76 % EOP equity/ EOP assets 10.04 % 10.05 % Average equity/average assets 10.16 % 10.19 % Interest margin - Yield - FTE 7.03 % 6.96 % Interest margin - Cost - FTE 3.11 % 3.07 % Net interest margin - FTE 3.91 % 3.89 % Rate on interest-bearing liabilities 3.86 % 3.79 % Efficiency ratio 59.04 % 61.89 % Net charge offs/average loans 0.07 % 0.10 % Provision for loan losses/average loans 0.01 % 0.10 % Nonperforming loans/total loans 0.41 % 0.56 % Nonperforming assets/total loans 0.46 % 0.59 % Nonperforming assets/total loans+ORE 0.46 % 0.59 % ALL/nonperforming loans 255.48 % 194.41 % ALL/total loans 1.05 % 1.09 % Net loans/total assets 75.87 % 73.70 % Quarter Ended COMMON STOCK PERFORMANCE 6/30/2007 3/31/2007 Market value of stock-Close $ 25.86 $ 28.04 Market value of stock-High $ 28.76 $ 33.69 Market value of stock-Low $ 25.04 $ 26.85 Book value of stock $ 15.47 $ 15.36 Tangible book value of stock $ 9.86 $ 9.83 Tangible equity $ 564,780 $ 572,017 Market/Book value of stock 167.16 % 182.55 % OTHER DATA 6/30/2007 3/31/2007 EOP Employees - FTE 2,694 2,729 n/m - not meaningful TRUSTMARK CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 ($ in thousands) (unaudited) Note 1 – Financial Performance Non-GAAP Management is presenting, in the accompanying table, adjustments to net income as reported in accordance with generally accepted accounting principles for significant items resulting from Hurricane Katrina.Management believes this information will help users compare Trustmark’s current results to those of prior periods. Non-GAAP Disclosures ($ in thousands except per share amounts) Quarter Ended 6/30/2007 3/31/2007 6/30/2006 Amount Basic EPS Amount Basic EPS Amount Basic EPS Net Income as reported-GAAP $ 29,828 $ 0.516 $ 25,857 $ 0.442 $ 30,774 $ 0.554 Adjustments (net of taxes): Less items related to Hurricane Katrina Provision for loan losses - - (396 ) (0.007 ) (1,047 ) (0.019 ) Mortgage related charges - - (269 ) (0.004 ) (164 ) (0.003 ) - - (665 ) (0.011 ) (1,211 ) (0.022 ) Net Income adjusted for specific items (Non-GAAP) $ 29,828 $ 0.516 $ 25,192 $ 0.431 $ 29,563 $ 0.532 Year-to-Date 6/30/2007 6/30/2006 Amount Basic EPS Amount Basic EPS Net Income as reported-GAAP $ 55,685 $ 0.958 $ 60,093 $ 1.080 Adjustments (net of taxes): Less items related to Hurricane Katrina Provision for loan losses (396 ) (0.007 ) (2,991 ) (0.054 ) Mortgage related charges (269 ) (0.005 ) (680 ) (0.012 ) (665 ) (0.012 ) (3,671 ) (0.066 ) Net Income adjusted for specific items (Non-GAAP) $ 55,020 $ 0.946 $ 56,422 $ 1.014 During the third quarter of 2005, immediately following in the aftermath of Hurricane Katrina, Trustmark initiated a process to assess the storm’s impact on its customers and on Trustmark’s consolidated financial statements.In accordance with Statement of Financial Accounting Standards (SFAS) No. 5, “Accounting for Contingencies,” Trustmark determined, through reasonable estimates, that specific losses were probable and initially increased its allowance for loan losses by $9.8 million and established other accruals for losses totaling $2.1 million, on a pretax basis. Trustmark updates its estimates for probable losses resulting from Hurricane Katrina on a quarterly basis.As a result, Trustmark has reduced its allowance for loan losses during 2007 by $0.8 million and other reserves by $0.4 million on a pretax basis resulting in an increase to Trustmark’s net income of $0.7 million, or $0.01 per share.The table above reflects the quarterly financial impact these changes in estimates had on reported earnings. At June 30, 2007, the allowance for loan losses included specific Katrina accruals totaling $1.3 million, comprised of $0.9 million for mortgage loans and $0.4 million for consumer loans.Management’s estimates, assumptions and judgments are based on information available as of the date of the consolidated financial statements; accordingly, as the information changes, actual results could differ from those estimates. Note 2 – Business Combinations On August 25, 2006, Trustmark completed its merger with Houston-based Republic Bancshares of Texas, Inc. (Republic) in a business combination accounted for by the purchase method of accounting.Trustmark purchased all the outstanding common and preferred shares of Republic for approximately $205.3 million.The purchase price includes approximately 3.3 million in common shares of Trustmark valued at $103.8 million, $100.0 million in cash and $1.5 million in acquisition-related costs. The purchase price allocations are preliminary and are subject to final determination and valuation of the fair value of assets acquired and liabilities assumed. At August 25, 2006, Republic had assets consisting of $21.1 million in cash and due from banks, $64.5 million in federal funds sold, $76.5 million in securities, $458.0 million in loans, $9.0 million in premises and equipment and $18.9 million in other assets as well as deposits of $593.3 million and borrowings and other liabilities of $13.8 million.These assets and liabilities have been recorded at fair value based on market conditions and risk characteristics at the acquisition date.Excess costs over tangible net assets acquired totaled $173.5 million, of which $19.3 million has been allocated to core deposits, $690 thousand to borrower relationships and $153.5 million to goodwill. Note 3 – Loans and Allowance for Loan Losses For the periods presented, loans consisted of the following: 6/30/07 3/31/07 6/30/06 Loans secured by real estate: Construction, land development and other land loans $ 1,059,721 $ 1,000,006 $ 812,748 Secured by 1-4 family residential properties 1,827,945 1,805,469 1,837,392 Secured by nonfarm, nonresidential properties 1,268,236 1,233,710 1,110,566 Other 132,833 150,120 107,517 Loans to finance agricultural production and other loans to farmers 38,999 25,707 27,230 Commercial and industrial loans 1,163,346 1,155,825 948,647 Consumer loans 1,018,427 969,739 912,718 Obligations of states and political subdivisions 205,431 231,245 212,367 Other loans 54,694 54,694 56,655 Loans 6,769,632 6,626,515 6,025,840 Less Allowance for loan losses 70,948 72,049 71,846 Net Loans $ 6,698,684 $ 6,554,466 $ 5,953,994 The allowance for loan losses is maintained at a level believed adequate by Management, based on estimated probable losses within the existing loan portfolio.Trustmark’s allowance for probable loan loss methodology is based on guidance provided in SEC Staff Accounting Bulletin No. 102, “Selected Loan Loss Allowance Methodology and Documentation Issues,” as well as on other regulatory guidance. Accordingly, Trustmark’s methodology is based on historical loss experience by type of loan and internal risk ratings, homogeneous risk pools and specific loss allocations, with adjustments considering current economic events and conditions.The provision for loan losses reflects loan quality trends, including the levels of and trends related to nonaccrual loans, past due loans, potential problem loans, criticized loans and net charge-offs or recoveries, among other factors.Trustmark implemented specific changes to its allowance for loan loss methodology as a result of the Interagency Policy Statement on the Allowance for Loan and Lease Losses published by the governmental regulating agencies for financial services companies during the fourth quarter of 2006. Note 4 – Mortgage Banking Trustmark utilizes derivative instruments to offset changes in the fair value of mortgage servicing rights (MSR) attributable to changes in interest rates. Changes in the fair value of the derivative instrument are recorded in mortgage banking income, net and are offset by the changes in the fair value of MSR, as shown in the accompanying table.MSR fair values represent the effect of present value decay and the effect of changes in interest rates.Ineffectiveness of hedging MSR fair value is measured by comparing total hedge cost to the fair value of the MSR asset attributable to market changes.During 2007, the impact of implementing this strategy resulted in a net negative ineffectiveness of $0.8 million. The following table illustrates the components of mortgage banking income included in noninterest income in the accompanying income statements: Quarter Ended Year-to-date 6/30/07 3/31/07 6/30/06 6/30/07 6/30/06 Mortgage servicing income, net $ 3,478 $ 3,478 $ 3,239 $ 6,956 $ 6,574 Change in fair value-MSR from market changes 4,392 (447 ) 2,202 3,945 6,014 Change in fair value-MSR from runoff (2,494 ) (2,104 ) (2,400 ) (4,598 ) (4,452 ) Change in fair value of derivatives (5,492 ) 715 (1,881 ) (4,777 ) (4,437 ) Gain on sales of loans 1,496 1,345 1,613 2,841 2,654 Other, net 419 (232 ) 125 187 (3 ) Mortgage banking, net $ 1,799 $ 2,755 $ 2,898 $ 4,554 $ 6,350 Note 5 – Earning Assets and Interest-Bearing Liabilities The following table illustrates the yields on earning assets by category as well as the rates paid on interest-bearing liabilities on a tax equivalent basis: Quarter Ended Year-to-date 6/30/07 3/31/07 6/30/06 6/30/07 6/30/06 Securities – Taxable 4.24 % 4.18 % 4.04 % 4.21 % 4.00 % Securities - Nontaxable 7.31 % 7.37 % 7.32 % 7.34 % 7.38 % Securities – Total 4.67 % 4.63 % 4.44 % 4.65 % 4.41 % Loans 7.34 % 7.30 % 6.85 % 7.32 % 6.72 % FF Sold & Rev Repo 5.42 % 5.34 % 5.13 % 5.37 % 4.81 % Total Earning Assets 7.03 % 6.96 % 6.47 % 6.99 % 6.34 % Interest-bearing Deposits 3.69 % 3.63 % 2.81 % 3.66 % 2.67 % FF Pch & Repo 4.71 % 4.40 % 4.41 % 4.57 % 4.14 % Borrowings 6.01 % 5.76 % 4.76 % 5.87 % 4.71 % Total Interest-bearing Liabilities 3.86 % 3.79 % 3.15 % 3.82 % 3.01 % Net interest margin 3.91 % 3.89 % 3.93 % 3.90 % 3.91 % Note 6 – Subordinated Notes Payable and Junior Subordinated Debt Securities In December 2006, Trustmark National Bank (TNB) issued $50.0 million aggregate principal amount of Subordinated Notes (the Notes) due December 15, 2016.At June 30, 2007, the carrying amount of the Notes was $49.7 million.The Notes, which are not redeemable prior to maturity, qualify as Tier2 capital for both TNB and Trustmark. Proceeds from the sale of the Notes were used for general corporate purposes. On August 18, 2006, Trustmark completed a private placement of $60.0 million of trust preferred securities through its Delaware trust affiliate, Trustmark Preferred Capital Trust I (the Trust).Under applicable regulatory guidelines, these trust preferred securities qualify as Tier 1 capital.The proceeds from the sale of the trust preferred securities were used by the Trust to purchase $61.856 million in aggregate principal amount of Trustmark’s junior subordinated debentures. In addition, pursuant to the acquisition of Republic Bancshares of Texas, Inc. on August 25, 2006, Trustmark assumed the liability for $8.248 million in junior subordinated debt securities issued to Republic Bancshares Capital Trust I (Republic Trust), also a Delaware trust.Republic Trust used the proceeds from the issuance of $8.0 million in trust preferred securities to acquire the junior subordinated debt securities.Under applicable regulatory guidelines, these trust preferred securities qualify as Tier 1 capital. As defined in applicable accounting standards, both Trustmark Preferred Capital Trust I and Republic Bancshares Capital Trust I, wholly-owned subsidiaries of Trustmark, are considered variable interest entities for which Trustmark is not the primary beneficiary.Accordingly, the accounts of both trusts are not included in Trustmark’s consolidated financial statements. Note 7 – Basis of Presentation Trustmark’s investment in the stock of the Federal Reserve Bank (FRB) and Federal Home Loan Bank (FHLB) has been reclassed from investment securities to other assets since these equity securities do not have a readily determinable fair value which places them outside the scope of SFAS No. 115, “Accounting for Certain Investments in Debt and Equity Securities.” Period end balances of FRB and FHLB stock totaled $25.3 million at June 30, 2007, $33.1 million at March 31, 2007, $34.0 million at December 31, 2006 and $28.7 million at June 30, 2006. In addition, Trustmark has also reclassed its investment in Qualified Zone Academy Bonds (QZABs) from other assets into loans.QZABs are part of a federal initiative that provides funds on a limited basis to schools that meet very specific criteria for construction and modernization projects.To qualify for funds from this initiative a school must be located in a federal empowerment zone, an enterprise community or 35 percent or more of its students must qualify for free or reduced price lunch. Interest payments on QZABs, which are covered by the federal government, are provided to Trustmark in the form of tax credits, in lieu of cash.Trustmark’s investment in QZABs will be measured in accordance with SFAS No. 115 since these investments meet the definition of a security, however, since Trustmark consistently reports investments of this nature as loans to states and political subdivisions, they will be classified as loans.Period end balances of QZABs totaled $21.3 million at June 30, 2007, March 31, 2007 and December 31, 2006, with the June 30, 2006 balance equaling $19.9 million. These reclassifications have been made to prior period amounts in order to conform to the current period presentation.
